Case: 12-10225    Date Filed: 12/31/2012   Page: 1 of 3

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________

                               No. 12-10225
                           Non-Argument Calendar
                      _____________________________

                     D. C. Docket No. 1:93-cr-00252-UU-7


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

     versus

KEVIN ALEXANDER,
a.k.a. Cal,
a.k.a. Ninja,

                                                             Defendant-Appellant.

               _________________________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
               _________________________________________

                               (December 31, 2012)



Before HULL, MARTIN, and EDMONDSON, Circuit Judges.
              Case: 12-10225     Date Filed: 12/31/2012    Page: 2 of 3




PER CURIAM:



      In 2008, Kevin Alexander obtained a sentence reduction. Now Alexander,

through counsel, appeals the district court’s denial of his request for a further

reduction in sentence, one pursuant to Amendment 750 of the U.S. Sentencing

Guidelines. For background, see 18 U.S.C. § 3582(c)(2).

      This appeal presents this decisive issue:

      Whether the district court abused its discretion by denying
      Alexander’s § 3582(c)(2) motion as unwarranted based on its
      consideration of the 18 U.S.C. § 3553(a) factors.

Any error in the district court’s failure to recalculate Alexander’s sentence under

the amended guideline was harmless because that court found a reduction

unwarranted after its consideration of the § 3553(a) factors: a determination that

was no abuse of discretion. Accordingly, we affirm the district court’s decision.

See generally United States v. Keene, 470 F.3d 1347 (11th Cir. 2006).

      The district court here clearly stated that it would deny Alexander a

reduction in sentence (regardless of his eligibility) due to the court’s consideration

of the § 3553(a) factors. Furthermore, the court’s decision to deny Alexander a



                                           2
              Case: 12-10225     Date Filed: 12/31/2012   Page: 3 of 3

reduction was reasonable. The court did not detail in its opinion on the instant

motion how the court had weighed the various § 3553(a) factors in reaching its

decision. But it was not obliged to do so. The record reveals that the court was

aware of, and took proper account of, the pertinent factors, and the court did not

abuse its discretion in denying Alexander the requested sentence reduction.

      AFFIRMED.




                                         3